VANDE WALLE, Chief Justice,
concurring in part and dissenting in part.
[¶ 11] This matter has been labeled as a reformation action, and a quiet title action. To the extent it is simply an action to reform two warranty deeds, there are no other issues pending. However, I agree with the majority opinion that the parties through their pleadings and arguments to the trial court were seeking the relief of a quiet title action. I also agree with the majority opinion that if this is a quiet title action there are issues that have not been adjudicated. However, rather than dismiss the appeal, I would employ N.D.R.App.P. 35(a)(3):
If an issue or issues have not been tried or, if tried, not determined, the court may remand the case to the district court for a determination of the issue or issues, without relinquishing jurisdiction of the appeal. The court may defer determination of the appeal until the issue or issues have been determined and certified to the court by the district court. The proceedings and the determination of the district court are deemed to be part of the record on appeal.
[¶ 12] The rule permits, but does not require, a remand. It is discretionary with this Court and I believe a remand is the better procedure in this instance. The issue of reformation of the warranty deeds has been briefed and oral arguments have been heard on that issue. If we remand under Rule 35, it will not be necessary to file another appeal and again brief and argue to this Court the issues that have already been briefed and argued.
[¶ 13] I respectfully dissent from that part of the majority opinion which dismisses the appeal.
[¶ 14] MARY MUEHLEN MARING, J.